Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the papers filed on December 23, 2019. Claims 14-17, 19-21, 32-33 and 49-59 are currently pending as per claims filed 12/23/2019. 
Therefore, claims 14-17, 19-21, 32-33 and 49-59 are currently under examination to which the following grounds of rejection are applicable.
Priority
This Application claims priority as a DIV of 16/179,364 filed on November 2, 2018, now U.S. PAT 10428141.  This application is claiming the benefit under 35 U.S.C. 119(e) of prior-filed provisional applications 62/581,284, filing date 11/03/2017.
Specification
Cross-Reference to Related Application
The disclosure filed on 9/30/2019 is objected to because the cross-reference to related application on the first page of the specification required to be updated with the now U.S. Patent  10428141. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21, 54 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 21, 54 and 59  are vague and indefinite because they recite the phrase " derived from the extracellular domain of lgG4, CD8 or CD28" and the metes and bounds of how a linker or spacer domain can be "derived from the extracellular domain of lgG4, CD8 or CD28” and still meet the intended limitation of the claim are not clear. It is not possible to know the metes and bounds of a "derivative" because any given starting material can have many divergent derivatives depending on the process of derivatization. This rejection could be overcome by substituting "isolated"  for "derived" in the claims. 
Claim 15, 49 and 55 are indefinite in their recitation the “a nucleotide sequence comprising SEQ ID NO: 1, or SEQ ID NO: 7” because it is unclear how a segment of the full length of the nucleotides of SEQ ID NO: 1, or SEQ ID NO: 7 other than the full length of the nucleotides of SEQ ID NO: 1, or SEQ ID NO: 7 can encode for the amino acid sequence of SEO ID NO. 2, or 8. As such the metes and bounds of the claims are indefinite.
For the purpose of a compact prosecution the term “derived” recited in claims 21, 54 and 59  has been interpreted as “obtained or isolated from..” 
Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Claims 14-17, 19-21, 32-33 and 49-59 are  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over any of claims 1-13 of US Patent 10,428,141. The claims are obvious variants because all set of claims encompass the make and use of: a nucleic acid molecule encoding a chimeric antigen receptor (CAR) comprising at least one extracellular antigen binding domain comprising a RORI antigen binding domain comprising the amino acid sequence of SEO ID NO. 2, or 8, a transmembrane domain comprising CD8 transmembrane domain, an intracellular signaling domain comprising a functional signaling domain of 4-IBB and a CD3 zeta intracellular domain. 
For example, independent claim 5 of US Patent 10,428,141 is directed to: 
A pharmaceutical composition comprising an anticancer effective amount of a population of human T cells genetically modified to express on their surface a chimeric antigen receptor (CAR), wherein the T cells comprise a nucleic acid sequence that encodes the CAR, wherein the  CAR comprises at least one extracellular antigen binding domain comprising a RORI antigen binding domain comprising the amino acid sequence of SEQ ID NO. 2, or 8, a linker domain derived from the extracellular domain oflgG4 or CD8, a transmembrane domain comprising CD8 trans-membrane domain, an intracellular signaling domain comprising a functional signaling domain of 4-lBB and a CD3 zeta intracellular domain, and wherein the T cells are T cells of a human having a ROR-1 expressing cancer.
Claim 15 of the invention is directed to a chimeric antigen receptor (CAR) comprising at least one extracellular antigen binding domain comprising a ROR1 antigen binding domain 
Thus the claims of the instant application are encompassed by, or overlap in scope significantly with, the claims of US Patent 10,428,141.  
Conclusion
Claims 14-17, 19-21, 32-33 and 49-59 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MARIA G LEAVITT/Primary Examiner, Art Unit 1633